
	

114 HR 3376 IH: To authorize States to carry out bridge construction, maintenance, repair, and replacement projects using previously allocated surface transportation funds that are identified as being excess or inactive, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3376
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mrs. Lowey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize States to carry out bridge construction, maintenance, repair, and replacement projects
			 using previously allocated surface transportation funds that are
			 identified as being excess or inactive, and for other purposes.
	
	
		1.Findings
 (a)FindingsCongress finds the following: (1)The Federal Highway Administration estimates that there are 604,485 bridges on the Nation’s public road network, of which 116,669 are on the National Highway System.
 (2)The average age of the Nation’s bridges is 39 years old and more than two-thirds of the Nation’s bridges are more than 26 years old.
 (3)One in 9 bridges is classified as structurally deficient and requires significant maintenance, repair, or replacement.
 (4)Fourteen percent of the Nation’s bridges are functionally obsolete and do not meet current design standards.
 (5)The Federal Highway Administration estimates that to eliminate the Nation’s deficient bridge backlog by 2030, $20.2 billion of investment would be required annually through Federal, State, and local levels of government, although current annual bridge investment is approximately $17.1 billion.
 (b)DefinitionsIn this section, the following definitions apply: (1)Eligible funds (A)In generalThe term eligible funds means funds—
 (i)authorized or designated in— (I)Public Law 109–59 or a prior surface transportation authorization Act; or
 (II)an appropriations Act, or a report accompanying an appropriations Act, for allocation to a specific surface transportation project or activity; and
 (ii)identified, not later than 60 days after the date of enactment of this Act, by the State in which the project or activity is authorized to be carried out as being excess funds or inactive funds.
 (B)InclusionThe term eligible funds includes funds described in subparagraph (A) that were allocated and designated for a demonstration project.
 (2)Excess fundsThe term excess funds means— (A)funds obligated for a specific surface transportation project or activity that remain available for the project or activity after the project or activity has been completed or canceled; or
 (B)an unobligated balance of funds allocated for a specific surface transportation project or activity that the State in which the project or activity is authorized to be carried out certifies is no longer needed for the project or activity.
 (3)Inactive fundsThe term inactive funds means— (A)an unobligated balance of Federal funds for an eligible surface transportation project or activity against which no more than 10 percent of the Federal funds originally designated for the project or activity have been obligated; or
 (B)funds that are available to carry out a surface transportation project or activity in a State, but, as certified by the State, are unlikely to be advanced for the project or activity during the 1-year period beginning on the date of certification.
 (c)Availability of funds for bridge projectsEligible funds shall be— (1)made available in accordance with this section to the State that originally received the funds; and
 (2)available for obligation for any eligible project under section 133(b)(2) or 133(b)(3) of title 23, United States Code.
 (d)Authority To obligateNotwithstanding the original source or period of availability of eligible funds, the Secretary of Transportation may, on the request by a State—
 (1)obligate the funds for any eligible project under section 133(b)(2) or 133(b)(3) of title 23, United States Code; or
				(2)
 (A)deobligate the funds; and (B)reobligate the funds for any project eligible under such sections.
					(e)Period of availability; title 23 requirements
 (1)In generalNotwithstanding the original source or period of availability of eligible funds obligated (or deobligated and reobligated) under subsection (d), the eligible funds—
 (A)shall remain available for obligation for a period of 3 fiscal years after the fiscal year in which this Act is enacted; and
 (B)except as otherwise provided in this subsection, shall be subject to the requirements of title 23, United States Code, that apply to section 133 of that title, including provisions relating to Federal share.
 (2)No allocation based on populationSection 133(d) of title 23, United States Code, shall not apply to eligible funds under this section.
 (f)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committees on Appropriations of the Senate and the House of Representatives a report describing any action taken by the Secretary under this section.
			
